Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indefinite as to whether the “semiconductor substrate” is positively claimed as an additional element or whether the claimed “deposited layer” and “protective layer” are intended to be the substrate or elements of the substrate.  

Claims 2-16 are rejected as being dependent upon a rejected base claim and inheriting the deficiencies stated above.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “concentration” in claim 8 is a relative term which renders the claim indefinite. The term “concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear whether the composition range is in terms of weight percentage or atomic percentage.  For the purposes of examination, said ranges are interpreted to define the predetermined concentration on terms of weight percentage (wt %).
Claim 8 is interpreted as: 
the method of claim 1, wherein the particles have a concentration of more than about 2 weight percent (wt %) and not more than about 10 weight percent (wt %).

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear whether the protective layer is partially removed or completely removed in the previous step of “removing a portion of a deposited layer and a protective layer.”  The terms “a residual portion” and “the intermediate surface” in said claim are ambiguous.  
For the purpose of examination, claim 13 is interpreted as:
the method of claim 1, further comprising: removing a residual portion of the protective layer wherein the protective layer is partially removed in the previous step, wherein a remaining portion of the deposited layer provides the intermediate surface.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claimed limitation, “particles with a hardness level the same as or exceeding the deposited layer…,” renders the claims indefinite because the said limitation is defined with respect to an unclaimed, “deposited layer.”  The composition of the slurry is not definite because it is defined in terms of what it is intended to be used upon, thereby rendering the scope of the claim unascertainable.  (See MPEP § 2173.05).

Claims 18 and 19 are rejected to as being dependent upon a rejected base claim and inheriting the deficiencies stated above.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “concentration” in claim 19 is a relative term which renders the claim indefinite. The term “concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear whether the composition range is in terms of weight percentage or atomic percentage.  For the purposes of examination, said ranges are interpreted to define the predetermined concentration on terms of weight percentage (wt%).
Claim 19 is interpreted as:
the slurry of claim 17, wherein the predetermined concentration is more than about 2 weight percent (wt %)  and not more than about 10 weight percent (wt %).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 appears to be in the form of product-by-process and does not incorporate all the limitations of the claim to which it refers and it does not require the steps of the method claim from which it depends.  Further, the structure of the device could be made by a materially different method.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts et al. [US PAT 5897375 A] (hereinafter Watts).

Regarding claim 1, the invention of Watts teaches, 
a method of reducing surface unevenness of a semiconductor substrate (12/16/18/20, Fig. 5), the method comprising: removing a portion of a deposited layer (upper portions of 22, Figs. 2 and 3, Col. 3, Lin. 56; see also Col. 4, Lin 28) and a protective layer (subsequent oxidized layer 22a, Fig. 2, Col. 4, Lin. 38; see also Col. 4, Lin. 43) thereon using a first slurry (chemical mechanical polishing [CMP] slurry 24, Fig. 2, Col. 4, Lin. 28) to provide an intermediate surface (comprised of polishing pad 26, slurry 24, and progressively oxidized layers 22a/b/c [and subsequent removal of said layers], Figs. 1-3, Col. 4, Lin. 45), the first slurry having particles with a hardness level the same as or exceeding that of the deposited layer (wherein slurry 24 comprises materials known to have equivalent or greater hardness in order to perform the intended function [i.e. alumina which is inherently known to be harder than the copper layer], Col. 2, Lin. 27; see also Col. 4, Lin. 54).

Regarding claim 2, the invention of Watts teaches, 
the method of claim 1, wherein the deposited layer (22, Figs. 1-3, Col. 3, Lin. 56) is epitaxially deposited, or formed by physical vapour deposition or chemical vapour deposition (Col. 4, Lin. 4).

Regarding claim 3, the invention of Watts teaches, 
the method of claim 1, comprising, after the portion of the deposited layer (upper portions of 22, Figs. 2 and 3, Col. 3, Lin. 56; see also Col. 4, Lin 28) and the protective layer (subsequent oxidized layer 22a, Fig. 2, Col. 4, Lin. 38; see also Col. 4, Lin. 43) is removed, depositing more of the protective layer (22b, via slurry 24, Col. 5, Lin. 36) to the intermediate surface (comprised of polishing pad 26, slurry 24, and progressively oxidized layers 22a/b/c [and subsequent removal of said layers], Figs. 1-3, Col. 4, Lin. 45) and removing a further portion of the deposited layer (22, Figs. 1-3, Col. 3, Lin. 56) and the protective layer (22b, via slurry 24, Col. 5, Lin. 36) using the first slurry (chemical mechanical polishing [CMP] slurry 24, Fig. 2, Col. 4, Lin. 28) to form a further intermediate surface (further comprised of polishing pad 26, slurry 24, and progressively oxidized layers 22a/b/c [and subsequent removal of said layers], Figs. 1-3, Col. 4, Lin. 45).

Regarding claim 4, the invention of Watts teaches, 
the method of claim 1, wherein the method further comprises depositing a further protective layer (22c, Fig. 4, Col. 5, Lin. 57) on the intermediate surface or the further intermediate surface (comprised of polishing pad 26, slurry 24, and progressively oxidized layers 22a/b/c [and subsequent removal of said layers], Figs. 1-3, Col. 4, Lin. 45); and removing a portion of the further protective layer (22c, Fig. 4, Col. 5, Lin. 57) using a second slurry (30, Fig. 5, Col. 5, Lin. 63).

Regarding claim 5, the invention of Watts teaches, 
the method of claim 4, wherein the particles are not found in the second slurry (silica abrasives in slurry 30 [Col. 6, Lin. 2] instead of alumna abrasives of slurry 24 [Col. 5, Lin. 12]).

Regarding claim 6, the invention of Watts teaches, 
the method of claim 1, wherein the protective layers (22a/b/c, Fig. 1-4, Col. 4, Lin. 38; Col. 5, Lin. 33, Col. 5, Lin. 57) have the same material (Col. 5, Lin. 31).

Regarding claim 8, the invention of Watts teaches, 
the method of claim 1, wherein the particles have a concentration of more than about 2% and not more than about 10% (wherein particles are taught within said range, Col. 5, Lin. 22).

Regarding claim 10, the invention of Watts teaches, 
the method of claim 1, wherein the deposited layer is a semiconductor layer, metal layer, or dielectric layer (wherein deposited layer 22 is a metal layer, Fig. 1, Col. 4, Lin. 4).

Regarding claim 11, the invention of Watts teaches, 
the method of claim 1, wherein the deposited layer includes one of gallium nitride (GaN), silicon dioxide (SiO2), silicon nitride (SiN), copper (Cu) and tungsten (W) (wherein deposited layer 22 is a copper [Cu], Fig. 1, Col. 4, Lin. 4).

Regarding claim 12, the invention of Watts teaches, 
the method of claim 1, wherein the intermediate surface (comprised of polishing pad 26, slurry 24, and progressively oxidized layers 22a/b/c, Figs. 1-3, Col. 4, Lin. 45) is provided in part by a residual portion of the protective layer (22c, Fig. 4, Col. 5, Lin. 57).

Regarding claim 16, the invention of Watts teaches, 
a semiconductor substrate (12/16/18/20, Fig. 5) obtained by the method of claim 1.

Regarding claim 17, the invention of Watts teaches, 
a slurry (24, Fig. 2, Col. 4, Lin. 28) for use in substrate fabrication for reducing surface unevenness of a semiconductor substrate, the semiconductor substrate (12/16/18/20, Fig. 5) having a deposited layer (22, Figs. 2 and 3, Col. 3, Lin. 56; see also Col. 4, Lin 28) and a protective layer (subsequent oxidized layer 22a, Fig. 2, Col. 4, Lin. 38; see also Col. 4, Lin. 43), the slurry including particles with a hardness level the same as or exceeding that of the deposited layer to enable the slurry to remove a portion of the deposited layer and the protective layer thereon to provide an intermediate surface (wherein slurry 24 comprises materials known to have equivalent or greater hardness in order to perform the intended function [i.e. alumina which is inherently known to be harder than the copper layer], Col. 2, Lin. 27; see also Col. 4, Lin. 54).

Regarding claim 19, the invention of Watts teaches, 
the slurry of claim 17, wherein the predetermined concentration is more than about 2% and not more than about 10% (wherein particles are taught within said range, Col. 5, Lin. 22).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 1 above, and further in view of Shih et al. [US PAT 6391780 B1] (hereinafter Shih).

Regarding claim 9, the invention of Watts teaches, 
the method of claim 1, wherein the first and/or further protective layer (22a/b/c, Fig. 1-4, Col. 4, Lin. 38; Col. 5, Lin. 33, Col. 5, Lin. 57) is a dielectric layer (wherein the copper oxide layer is known to be nonconductive and created via use of an oxidizing agent, Col. 4, Lin. 54).
The invention of Watts does not specifically teach that the protective layer is a dielectric layer.
However, the invention of Watts does teach that the protective layer is an oxide.
Referring to the invention of Shih, Shih teaches,
the method of claim 1, wherein the first and/or further protective layer (33, Fig. 3, Col. 3, Lin. 45) is a dielectric layer (wherein tantalum nitride [TaN] would have known to be a dielectric material, Col. 3, Lin. 45).
In view of such teachings of Watts and Shih, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oxide layer as a dielectric layer as it was known that the oxide layer is nonconductive.  In addition, the use of an oxidizing agent to form the oxidized layer is taught by Watts and subsequently produces an oxidized, non-conductive layer.  Furthermore, the use of a dielectric layer would have been obvious to try in order to achieve the target structure while subsequently protecting the said structure (from mistargeted planarization, impurity implantation, or other chemical/physical contamination) during the fabrication process (see MPEP § 2144.07).

Regarding claim 13, Watts does not specifically teach,
further comprising: removing a residual portion of the protective layer, wherein a remaining portion of the deposited layer provides the intermediate surface.
 Referring to the invention of Shih, Shih teaches,
the method of claim 1, further comprising: removing a residual portion of the protective layer (polishing of layer 43, Fig. 4, Col. 4, Lin. 4), wherein a remaining portion of the deposited layer (52, Fig. 4) provides the intermediate surface (Col. 4, Lin. 8).
In view of such teachings of Watts and Shih, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to continue the fabrication process with the removal of the protective layer and deposited layer to polish the surface for the intended planarization (i.e. leveling peaks and trenches of the uneven layer) while minimizing undesirable effects (i.e. dishing or flash).  Furthermore, this step would have been obvious through routine experimentation to optimize forming and smoothing of layers since different layers and materials are formed in different peaks and trenches of the structure (see MPEP § 2144.05).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 1 above, and further in view of Li et al. [US PAT 6258721 B1] (hereinafter Li).

Regarding claim 7, Regarding claim 7, Watts does not appear to teach, 
wherein the particles are diamond particles.
Referring to the invention of Li, Li teaches,
method of claim 1, wherein the particles are diamond particles (see Col. 3, Lin. 22 and Col. 3, Lin. 38).
In view of such teachings of Watts and Li, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use diamond particles due to the greater selectivity for removal of copper and oxides.  In addition, the greater hardness of the diamond particles would have been known at the time to be of greater use for the planarization process (see MPEP § 2144.07).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 17 above, and further in view of Li.

Regarding claim 18, Watts does not appear to teach, 
wherein the particles are diamond particles.
Referring to the invention of Li, Li teaches,
the slurry of claim 17, wherein the particles are diamond particles (see Col. 3, Lin. 22 and Col. 3, Lin. 38).
In view of such teachings of Watts and Li, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use diamond particles due to the greater selectivity for removal of copper and oxides.  In addition, the greater hardness of the diamond particles would have been known at the time to be of greater use for the planarization process (see MPEP § 2144.07).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 1 above, and further in view of Rivoire et al. [US PG PUB 20150340269 A1] (hereinafter Rivoire).

Regarding claim 14, Watts does not specifically teach,
further comprising: forming a bonding surface from the intermediate surface or the further intermediate surface.
Referring to the invention of Rivoire, Rivoire teaches,
the method of claim 1, further comprising: forming a bonding surface (34, Fig. 5, Para. 48) from the intermediate surface or the further intermediate surface (outer surface of copper layer 24, Fig. 4C-4C, Para. 46 and 50-51). 
In view of such teachings of Watts and Rivoire, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the bonding surface from said intermediate surface for follow on bonding processes of additional structures as common in such manufacturing of such semiconductor devices.  Furthermore, Rivoire, specifically teaches multiple methods of preparing bonding surfaces for follow-on bonding of structures to form semiconductor devices (see MPEP § 2144.03 and § 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 1 above, and further in view of Jo Bo Yeoun [KR 100737701 B1] (hereinafter Yeoun).

Regarding claim 15, Watts does not specifically teach,
further comprising etching the intermediate surface or further intermediate surface to transfer a resist pattern to the epitaxial layer.
Referring to the invention of Yeoun, Yeoun teaches,
the method of claim 1, further comprising etching the intermediate surface or further intermediate surface (wherein etch stop pattern 50 is formed on insulating film pattern 30, Fig. 7) to transfer a resist pattern to the epitaxial layer (wherein oxide film pattern 95 is formed on film pattern 95, Fig. 8).
In view of such teachings of Watts and Yeoun, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the intermediate surface with further etching in order to process the surface for further fabrication such as addition of device structures (i.e. wiring layers as taught by Yeoun),  to prevent damage of target structures throughout subsequent deposition and planarization processes, and/or to maintain surface evenness (see MPEP § 2144.07).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Laconto et al.		[US PG PUB 20070087667 A1]
Ishibashi		[US PG PUB 20130032822 A1]
Suga et al.		[US PG PUB 20060043552 A1]
Wenski et al.		[US PG PUB 20020077039 A1]
Wu et al.		[US PG PUB 20090286384 A1]
Jordan			[US 6562251 B1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819